Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 1 of 13 PageID #: 103




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

   UNITED STATES OF AMERICA,                         )
                                                     )
        Plaintiff,                                   )
                                                     )
   v.
                                                     )    No. 4:20-CR-177 RL W
   GREGORY CLARK,                                    )
                                                     )
        Defendant.                                   )
                                                     )

                                  GUILTY PLEA AGREEMENT

           Come now the parties and hereby agree, as follows:

  1. PARTIES:

          The parties are the defendant GREGORY CLARK, represented by defense counsel

  Brocca Morrison, and the United States of America (hereinafter "United States" or

  "Government"), represented by the Office of the United States Attorney for the Eastern District

  of Missouri. This agreement does not, and is not intended to, bind any governmental office or

  agency other than the United States Attorney for the Eastern District of Missouri. The Court is

  neither a party to nor bound by this agreement.

  2. GUILTY PLEA:

           Pursuant to Rule l l(c)(l)(A), Federal Rules of Criminal Procedure, in exchange for the

  defendant's voluntary plea of guilty to Count 1 of the charge, the government agrees to move for

  the dismissal as to the defendant of Counts 2 and 3 at the time of sentencing. Moreover, the

  United States agrees that no further federal prosecution will be brought in this District relative to
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 2 of 13 PageID #: 104




  the defendant's extortion of victim OW during the time period alleged in the Indictment, of

  which the Government is aware at this time.

         In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

  analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty

  plea. The parties further agree that either party may request a sentence above or below the U.S.

  Sentencing Guidelines range (combination of Total Offense Level and Criminal History

  Category) ultimately detcnnined by the Court pursuant to any chapter of the Guidelines and Title

  18, United States Code, Section 3553(a). The parties further agree that notice of any such

  request will be given no later than ten days prior to sentencing and that said notice shall specify

  the legal and factual bases for the request.

  3. ELEMENTS:

         As to Count 1, the defendant admits to knowingly violating Title 18, United States Code,

  Section 875(d), and admits there is a factual basis for the plea and further fully understands that

  the elements of the crime are:

         First, the Defendant knowingly sent a message in interstate commerce containing a true

  threat to damage the property and reputation of another; and

          Second, the Defendant did so with the intent to extort money or something else of value

  to the Defendant.

  4. FACTS:

          The parties agree that the facts in this case are as follows and that the government would

  prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

  considered as relevant conduct pursuant to Section l B 1.3:


                                                     2
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 3 of 13 PageID #: 105




         On December 2, 2019, defendant Gregory Clark ("Clark") became employed by DW as a

  sales manager. DW is headquartered and based in St. Louis, Missouri, in the Eastern District of

  Missouri, where its computer servers are located. Pursuant to the terms of his employment,

  Clark signed a non-disclosure, non-solicitation and non-competition agreement.

         On February 14, 2020, DW terminated Clark due to performance issues. On February 25,

  2020, Clark, who was located in the State of North Carolina, sent an email from email address

  "grcgoryclark4@me.com" to GG, DW Regional Manager, who was Clark's regional manager.

  This email stated as follows:

                 Garrett,
                         I wanted to make you aware of my plans. I believe you were
                 sincere in your desire to give me a opportunity in December. Also
                 sincere in allowing me to return to my previous work since February
                 13. We both have well over 20 years invested in this career. I have
                 no desire to jeopardize your career or standing with [DW]. My
                 financial struggles the past few years have been both humbling and
                 emasculating. Not providing for my family at a acceptable level has
                 been very hard on me. And my family.
                          We get paid to bring value into the marketplace. The past
                 100 days my value has changed. I can tell you that the majority of
                 [DW's] profits are coming from [client M] and [client Cl. Keys is
                 the biggest profit center. Of that cutting keys for the repossession
                 vehicles is the highest gross within the company. I can tell you there
                 is a large discrepancy between what [client Cl is paying for key
                 service and [client M'sl rate. Part of that was from being a good
                 listener in our first meeting in Lexington. Part is from studying the
                 PL statement from November. Also the PL statement from sept 2017
                 on Smartsheet. Backing into it by looking at the cost of key blanks.
                 Looking online to see the rate [DW] is paying to hiring key techs.
                 Calling finance companies and [client M] to find out the rate they
                 are being charged in all repossession fees. Keys arc without a doubt
                 the largest profit center within [DWJ. 99% of that profit coming
                 from [client M] and [DW].
                          Because of Kenny's carelessness on Smartshcet I was given
                 access to all of the billing within your region for [client C] &[client
                 Mj. I told him twice to remove my access. Finally after his talk on


                                                    3
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 4 of 13 PageID #: 106




             February 11 I downloaded everything to a usb flash drive. As well
             as the entire playbook on Smartshcct. All attachments.
                     Waiting on the attorney I hired to advise if waiting until
             February 13, 2022 is necessary. Probably not. But if so I have 2
             years to plan the best strategy for speaking with [BN] the CEO of
             [client C). Certainly no need to pay [OW] 250 k for the services of
             a Dewy Carpenter or Donald Davis. [Client C] can hire competent
             managers like [JS] or [KK] and take the services in-house. I have 20
             years experience finding and organizing technicians. I also will be
             on the doorstep of [client MJ CEO and fellow UNC alum [GH].
             Doubt she will be happy to find out the price she has paid for keys
             compared to any average dealer or [client C]. It's entirely possible
             that [DW's] relationship's with these 2 vendors stays in place. But
             zero chance the margins and the trust stays in place.
                     I fly to Dallas next week to meet with a company I have
             known since 2005. Do approximately 30 million in PDR hail repair
             each year. Excellent claims infrastructure and PDR warranty in
             place in hundreds of dealers. After that to Chicago to meet with
             your most formidable competitor in the hail world. May choose to
             partner with either. May just choose to sit on the sideline and wait it
             out.
                     I see a couple of options that would allow the great
             relationships you have with these 2 vendors to stay in place. One
             you could buy me out and place whatever non compete you choose.
             Second [OW) could hire me to work hail. I like fSBj. We have a
             good mutual friend in [CEl. I would be willing to work June -
             September on the front range of Colorado. Or anywhere in Canada
             except Manitoba or Regina. I have earned approximately 250k in 14
             of my 22 hail seasons. So 112 of that amount is fair. I also know the
             next economic downturn will affect the value of the dollar. So pay
             equal to 6.5 ounces of gold on the gold spot price each month. Based
             on US dollars. I am well qualified in this area having personally
             managed over 100 catastrophes for Nationwide insurance. I would
             need a S year contract. I would want the option to walk away early.
             4 months per year I will give l 00% to [DW]. The remaining 8
             months I will use to build a real estate career back in NC. Would
             need some sort of modest housing and travel stipend. Not interested
             being stuck in a claims drive for a extended period. Use me in areas
             my skills and strengths are well suited.
                     I am not vindictive in any way. The only thing I ever wanted
             was to get Pam & I back on firm financial footing. Use my area
             manager position to help with that and build a real estate career in
             NC. After March 1 I will assume no interest on your part. Use my


                                                4
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 5 of 13 PageID #: 107




                 playbook. Buckle my chinstrap and do all I can to provide for my
                 family.
                         Kind regards, Greg

         After DW received this email communication from Clark, the general counsel for DW

  ("general counsel") had two recorded telephone calls with Clark on February 28, 2020 and a

  third recorded call on March 2, 2020. In the recorded call on February 28, 2020, Clark

  confirmed that he had sent the February 25, 2020 email and that he possessed the documents

  identified in his February 25, 2020 email. Clark originally demanded $250,000 from DW in

  exchange for the USB drive containing the materials. Clark and general counsel negotiated and

  finally agreed to a $200,000 payment in exchange for the USB drive. Clark originally agreed to

  come to St. Louis to retrieve the check. On Tuesday, March 3, Clark mailed the USB drive to

  headquarters in Missouri. On Wednesday, March 4, Clark had a recorded call with general

  counsel in which he stated that he did not want to come to St. Louis, and asked whether they

  could mail the check to his residence, given that he had returned the USB drive. He also stressed

  that he was not being paid for the USB drive, but rather for the information "in his head."

  General counsel said that he was unwilling to mail the check to North Carolina, and asked

  whether Clark would drive to the DW office in Charlotte, North Carolina on Friday to retrieve

  the check. Clark agreed, but ultimately did not travel to retrieve the check and stopped

  responding to telephone calls from general counsel.

  5. STATUTORY PENALTIES:

         The defendant fully understands that the maximum possible penalty provided by law for

  the crime to which the defendant is pleading guilty is imprisonment of not more than 2 years, a




                                                   5
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 6 of 13 PageID #: 108




  fine of not more than $250,000, or both such imprisonment and fine. The Court may also impose

  a period of supervised release of not more than 1 year.

  6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

         The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

  and the actual sentencing range is determined by both the Total Offense Level and the Criminal

  History Category. The parties agree that the following arc the applicable U.S. Sentencing

  Guidelines Total Offense Level provisions.

         a. Chaoter 2 Offense Conduct:

         (1) Base Offense Level: The parties agree that the base offense level is 18, as found in

  Section 2B3.2(a).

         (2) Specific Offense Characteristics: The parties agree that the following Specific

  Offense Characteristics apply:

                 The amount demanded from the victim was more than $95,000 but not more than

  $500,000, resulting in an offense level increase of2. U.S.S.G. Sec. 2B3.2(b)(2)/2B3. l(b)(7).

         b. Chapter 3 Adjustments:

                 (1)   Acceptance of Responsibility: The parties agree that 3 levels should be

  deducted pursuant to Section 3E1. l(a). and (b), because the defendant has clearly demonstrated

  acceptance of responsibility and timely notified the government of the defendant's intention to

  plead guilty. 'lbc parties agree that the defendant's eligibility for this deduction is based upon

  information presently known. If subsequent to the taking of the guilty plea the government

  receives new evidence of statements or conduct by the defendant which it believes are

  inconsistent with defendant's eligibility for this deduction, the government may present said


                                                    6
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 7 of 13 PageID #: 109




  evidence to the court, and argue that the defendant should not receive all or part of the deduction

  pursuant to Section 3E1.1, without violating the plea agreement.

         d. Estimated Total Qffepse Level: The parties estimate that the Total Offense Level is

  17.

         e. Criminal History: The determination of the defendant's Criminal History Category

  shall be left to the Court. Either party may challenge, before and at sentencing, the finding of the

  Presentence Report as to the defendant's criminal history and the applicable category. The

  defendant's criminal history is known to the defondant and is substantially available in the

  Pretrial Services Report.

         f. Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that the

  Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

  foreseen all applicable Guidelines. The Court may. in its discretion, apply or not apply any

  Guideline despite the agreement herein and the parties shall not be pennitted to withdraw from

  the plea agreement.

  7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

         a. Appeal: The defendant has been fully apprised by defense counsel of the defendant's

  rights concerning appeal and fully understands the right to appeal the sentence under Title 18,

  United States Code, Section 3742.

                 (1) Non-Sentencing Issues: The parties waive all rights to appeal all non-

  jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

  motions, discovery, the guilty plea, the constitutionality of the statute(s) to which defendant is

  pleading guilty and whether defendant's conduct falls within the scope of the statute(s).


                                                     7
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 8 of 13 PageID #: 110




                 (2) Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.

  Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a Sentencing

  Guidelines range, sentences the defendant within or below that range, then, as part of this

  agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

  Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

  Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

  Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

  sentences the defendant within or above that range.

         b. Habeas Corpus: The defendant agrees to waive all rights to contest the conviction or

  sentence in any post-conviction proceeding. including one pursuant to Title 28, United States

  Code, Section 2255, except for claims of prosecutorial misconduct or ineffective assistance of

  counsel.

         c. Right to Records: The defendant waives all rights, whether asserted directly or by a

  representative, to request from any department or agency of the United States any records

  pertaining to the investigation or prosecution of this case, including any records that may be

  sought under the Freedom oflnformation Act, Title 5, United States Code, Section 522, or the

  Privacy Act, Title 5, United States Code, Section 552(a).

  8. OTHER:

         a. Disclosures Required by the United States Probation Office: The defendant agrees

  to truthfully complete and sign forms as required by the United States Probation Office prior to

  sentencing and consents to the release of these forms and any supporting documentation by the

  United States Probation Office to the government.


                                                   8
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 9 of 13 PageID #: 111




         b. Civil or Administrative Actions not Barred; Effect on Other Governmental

  Agencies: Nothing contained herein limits the rights and authority of the United States to take

  any civil, tax, immigration/deportation or administrative action against the defendant.

         c. Supervised Release: Pursuant to any supervised release term, the Court will impose

  standard conditions upon the defendant and may impose special conditions related to the crime

  defendant committed.     These conditions will be restrictions on the defendant to which the

  defendant will be required to adhere. Violation of the conditions of supervised release resulting

  in revocation may require the defendant to serve a term of imprisonment equal to the length of

  the term of supervised release, but not greater than the term set forth in Title 18, United States

  Code, Section 3583(e)(3), without credit for the time served after release. The defendant

  understands that parole has been abolished

         d. Mandatory Special Assessment: Pursuant to Title 18, United States Code, Section

  3013, the Court is required to impose a mandatory special assessment of$100 per count for a

  total of $100, which the defendant agrees to pay at the time of sentencing. Money paid by the

  defendant toward any restitution or fine imposed by the Court shall be first used to pay any

  unpaid mandatory special assessment.

         e. Possibility of Detention: The defendant may be subject to immediate detention

  pursuant to the provisions of Title 18, United States Code, Section 3143.

         f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may

  impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

  and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court

  will be due and payable immediately. Pursuant to Title t 8, United States Code, Section 3663A,


                                                    9
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 10 of 13 PageID #: 112




   an order of restitution is mandatory for all crimes listed in Section 3663A(c ). Regardless of the

   Count of conviction, the amount of mandatory restitution imposed shall include all amounts

   allowed by Section 3663A(b) and the amount of loss agreed to by the parties, including all

   relevant conduct loss. The defendant agrees to provide full restitution to all victims of all

   charges in the indictment.

   9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

          In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

   rights, including but not limited to: the right to plead not guilty to the charges; the right to be

   tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

   suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

   require the government to prove the elements of the offenses against the defendant beyond a

   reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

   protected from compelled self-incrimination; the right at trial to confront and cross-examine

   adverse witnesses; the right to testify and present evidence and the right to compel the attendance

   of witnesses. The defendant further understands that by this guilty plea, the defendant expressly

   waives all the rights set forth in this paragraph.

          The defendant fully understands that the defendant has the right to be represented by

   counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of

   the proceeding. The defendant's counsel has explained these rights and the consequences of the

   waiver of these rights. The defendant fully understands that, as a result of the guilty plea. no trial

   will, in fact, occur and that the only action remaining to be taken in this case is the imposition of

   the sentence.


                                                        10
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 11 of 13 PageID #: 113




          The defendant is fully satisfied with the representation received from defense counsel.

   The defendant has reviewed the government's evidence and discussed the government's case and

   all possible defenses and defense witnesses with defense counsel. Defense counsel has

   completely and satisfactorily explored all areas which the defendant has requested relative to the

   government's case and any defenses.

          The guilty plea could impact defendant's immigration status or result in deportation. In

  particular, if any crime to which defendant is pleading guilty is an "aggravated felony" as defined

  by Title 8, United States Code, Section l 101(a)(43), removal or deportation is presumed

  mandatory. Defense counsel has advised the defendant of the possible immigration

  consequences, including deportation, resulting from the plea.

   10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

          This document constitutes the entire agreement between the defendant and the

  government, and no other promises or inducements have been made, directly or indirectly, by

   any agent of the government, including any Department of Justice attorney, concerning any pica

  to be entered in this case. In addition, the defendant states that no person has, directly or

   indirectly, threatened or coerced the defendant to do or refrain from doing anything in

   connection with any aspect of this case, including entering a plea of guilty.

          The defendant acknowledges having voluntarily entered into both the plea agreement and

   the guilty plea. The defendant further acknowledges that this guilty pica is made of the

   defendant's own free will and that the defendant is, in fact, guilty.




                                                     11
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 12 of 13 PageID #: 114




          After pleading guilty and before sentencing, if defendant commits any crime, other than

   minor traffic offenses, violates any condition of release that results in revocation, violates any

   tenn of this guilty plea agreement, intentionally provides misleading, incomplete or untruthful

   infonnation to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

  option, may be released from its obligations under this agreement. The Government may also, in

   its discretion, proceed with this agreement and may advocate for any sentencing position

   supported by the facts, including but not limited to obstruction of justice and denial of

  acceptance of responsibility.

   12. NO RIGHT TO WITHDRAW GUILTY PLEA:

           Pursuant to Rule l l(c) and (d), Federal Rules of Criminal Procedure, the defendant

   understands that there will be no right to withdraw the plea entered under this agreement, except

   where the Court rejects those portions of the plea agreement which deal with charges the

   government agrees to dismiss or not to bring.




    1012912020                                            Isl Gwendolyn E. Carroll
           Date                                           Gwendolyn E. Carroll
                                                          Assistant United States Attorney



\0 \     :)2_1202                 c)
           Date




                                                     12
Case: 4:20-cr-00177-RLW Doc. #: 40 Filed: 11/05/20 Page: 13 of 13 PageID #: 115



                                                                             'I
                                                                              l
        f        '
        '
     iO(lt>
              I
             i'-) tO tJ                          r·
                                                      ',"   '
                                                                '
                                                                v    .!
                                                                    l.
                                                                         f
                                                                              -i(
                                                                              i
                                                                              i,
                                                                             Vj Ii
                                                                                   f   ~
                                                                                           ~(
                                                                                            .
                                                                                                ..




                                             ~~~~~~---i\::..,,..c---'-~•~~,~.·-;~· ··~~~-
        Date r       t "'                    Brocca Morrison
                                             Attorney for Defendant




                                        13
